MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Dec 26 2019, 9:15 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Christopher Kunz                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Sierra A. Murray
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Artiemisha Rhodes,                                      December 26, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1508
        v.                                              Appeal from the
                                                        Marion Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff                                      Linda E. Brown, Judge
                                                        The Honorable
                                                        Peggy Hart, Magistrate
                                                        Trial Court Cause Nos.
                                                        49G09-1904-CM-13658
                                                        49G09-1904-CM-14819



Vaidik, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-1508 | December 26, 2019             Page 1 of 5
                                          Case Summary
[1]   Artiemisha Rhodes appeals her criminal-trespass convictions, arguing that the

      evidence is insufficient to prove that she did not have a contractual interest in

      her mother’s house. We affirm.



                            Facts and Procedural History
[2]   In January 2019, thirty-seven-year-old Rhodes was released from jail. After her

      release, she stayed “on and off” at her mother Alma Turner’s house, keeping a

      “few belongings there.” Tr. p. 25. On April 8, Turner asked Rhodes to leave

      her house. Although it’s unclear why Turner asked Rhodes to leave, it is

      apparent that there were “a lot of issues . . . about their relationship and

      [Turner] didn’t want [Rhodes] in her house or around her property.” Id. at 16.

      When Rhodes told her mother that she didn’t have to leave, Turner called the

      police. The police responded and told Rhodes that she had to leave. Rhodes

      left but returned a couple hours later. Turner again called the police. When

      Rhodes told the police that she didn’t have to leave, she was arrested for

      criminal trespass and taken to Eskenazi Hospital.


[3]   Rhodes was released from the hospital on April 16 and returned to her mother’s

      house to “find out . . . if [she] could stay [there].” Id. at 33. Turner told Rhodes

      to leave because she couldn’t “deal with the situation anymore.” Id. at 24.

      When Rhodes did not leave, the police were called to Turner’s house. Turner

      again told Rhodes to leave and explained to the police that Rhodes did not live


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1508 | December 26, 2019   Page 2 of 5
      there. The police told Rhodes to leave. Turner went inside her house, and the

      police left. When Turner later looked out her window, she saw that Rhodes

      had returned. Turner called the police, and Rhodes was arrested for criminal

      trespass.


[4]   Thereafter, the State charged Rhodes with two counts of criminal trespass, one

      for April 8 and the other for April 16. At trial, Turner testified that Rhodes

      didn’t have any interest in her house on either April 8 or 16, that Rhodes did

      not pay rent, and that she did not want Rhodes there on either occasion. Id. at

      21, 25. Rhodes testified that she “used to pay rent” at her mother’s house but

      that she didn’t in April. Id. at 34. The trial court found Rhodes guilty on both

      counts.


[5]   Rhodes now appeals.



                                Discussion and Decision
[6]   Rhodes contends that the evidence is insufficient to support her criminal-

      trespass convictions. In order to convict Rhodes of criminal trespass as charged

      here, the State had to prove that she (1) did not have a contractual interest in

      Turner’s real property and (2) knowingly or intentionally entered Turner’s real

      property having been denied entry by Turner. See Ind. Code § 35-43-2-2(b)(1);

      Appellant’s App. Vol. II pp. 14, 78. Rhodes only challenges whether the State

      proved that she did not have a contractual interest in Turner’s real property.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1508 | December 26, 2019   Page 3 of 5
[7]   As defined by our Supreme Court, a “contractual interest in the property” as

      required by Section 35-43-2-2 means “a right, title, or legal share of real

      property arising out of a binding agreement between two or more parties.”

      Lyles v. State, 970 N.E.2d 140, 143 n.2 (Ind. 2012). The State need not disprove

      every conceivable contractual interest, but it must disprove contractual interests

      that are reasonably apparent from the context and circumstances under which

      the trespass allegedly occurred. Id. at 143.


[8]   Here, the State proved that Rhodes did not have a contractual interest in her

      mother’s house. At trial, Turner confirmed multiple times that Rhodes didn’t

      have “any interest” in her house, didn’t own any part of it, and didn’t pay rent.

      Tr. p. 21. In addition, Turner testified that although Rhodes had stayed at her

      house “on and off” since she was released from jail in January, she was no

      longer welcome there. Nevertheless, Rhodes claims that she had “an unwritten

      living agreement” with her mother that allowed her to stay there. Appellant’s

      Br. p. 8. Although the record shows that Turner had allowed Rhodes to stay at

      her house “on and off” after she was released from jail, there was no binding

      agreement between them. Cf. Apollos v. State, 59 N.E.3d 266, 268 (Ind. Ct. App.

      2016) (“In this case, both Apollos and Francois understood that an agreement

      existed, pursuant to which Apollos would live at Francois’s residence in

      exchange for rent and/or childcare services for Francois’s daughter. The

      precise terms may not have been agreed upon, but both parties understood that

      an agreement existed.”). Instead, it appears that Turner allowed Rhodes to stay




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1508 | December 26, 2019   Page 4 of 5
       at her house by her good graces and not pursuant to any binding agreement

       between them.


[9]    Finally, Rhodes argues that this case “strongly resembles” Semenick v. State, 977

       N.E.2d 7 (Ind. Ct. App. 2012), trans. denied. Appellant’s Br. p. 13. In that case,

       the defendant got into an argument with another worshipper at a Sunday

       morning church service. An off-duty police officer working security asked the

       defendant to leave. The defendant refused and was arrested for criminal

       trespass. On appeal, we reversed the defendant’s conviction, explaining as

       follows:


               [T]here is uncontroverted testimony that [the defendant] was a
               church member, and an absence of evidence that [the officer] had
               authority to demand, without more, that a worshipper leave the
               sanctuary during Sunday services. Effectively, he intervened
               between parishioners who presumably had equal interests in the
               premises, and chose who would stay and who would go.


       Semenick, 977 N.E.2d at 10. That is simply not the case here. Turner and

       Rhodes did not have “equal interests” in the house; rather, it is undisputed that

       Turner owned the house. We therefore affirm Rhodes’s convictions for

       criminal trespass.


[10]   Affirmed.


       Najam, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1508 | December 26, 2019   Page 5 of 5